Case 8:20-cv-01091-VMC-TGW Document 1-8 Filed 05/11/20 Page 1 of 1 PagelD 76

     
   

  

‘WOODS
Tov Nae

1900 Bausch & Lomb Place
Rochester, New York 14604

1900 Main Place Tower
Buffalo, New York 14202

P 585.987.2800 F 585.454.3968 GILMAN | P 716.248.3200 F 716.854.5100
a Es — aS
ATTORNEYS Writer's Direct Dial Number: 716.248.3212
woodsoviatt.com Writer’s Direct Fax Number: 716.248.3312

Email: aeugeni@woodsoviatt.com

April 30, 2020

VIA ELECTRONIC MAIL (mandi@threethirteenlaw.com)
Amanda Ellen B. Clay, Esq.

Three Thirteen Law, PLLC

1101 E. Cumberland Avenue, Suite 201H

PMB 604

Tampa, Florida 33602

Re: Mr. Froggy’s Friends, Inc. / Music with Mar, LLC
Dear Ms. Clay:

We represent Mr. Froggy’s Friends, Inc., and this shall respond to your letter dated April
23, 2020.

Upon review of the agreement between the parties (the “Agreement”), e-mail
correspondence between the parties, the actions of the parties, and other relevant information, it
is clear that there has not been a rightful termination of the Agreement by your client.

Accordingly, my client will continue to possess the benefits under the Agreement, and
will continue to perform its obligations under the Agreement. To the extent that your client does
not meet its obligations under the Agreement (including, without limitation, not providing
products pursuant to Section 12(b) of the Agreement), my client will simply deal with third
parties with respect to such obligations (and keep track of the amount of any damages suffered
by my client in connection therewith).

Very truly yours,
WOODS OVIATT GILMAN LLP

Rt .

Anthony L. Eygeni

Please direct responses tothe Buffalo office.

 

ALE/ale
ce: Ms. Katrina Webster (via electronic mail)

The art of representing people® (8112841: }

 
